Title: To James Madison from James Hudson Ballard, 8 March 1813 (Abstract)
From: Ballard, James Hudson
To: Madison, James


8 March 1813, Washington. “The subject of this Letter must plead its apology. The writer of it, who will himself hand it you, is the Son of Major William Hudson Ballard of Hopkinton N.H. one of the few surviving officers of the revolution whose sacrifices for the benefit of the Country at that period which ‘tried mens souls,’ is in some measure the cause which now compels his offspring to trouble you with this solicitation to interest yourself a moment in his behalf.
“In a prosperous state of Commercial affairs, before an unjust and haughty Nation forced the United States to resort to the last and only alternative for honorable men the taking up arms in support of that independence which is the rich inheritance of a nation of Heroes, it was not difficult to obtain a comfortable subsistence in any commercial place for those versed in business of that nature. At present I find myself far from home and in the most indigent circumstances. The Blockade of the Chesapeake, at which place I entered from New England, has prevented my proceeding to the place of original destination, Charleston S.C. by this misfortune I am destitute of employment as well as the means to return home. Gen. Dinsmoor & Col. Harper waited on the Secretary of War & the Secretary of the Navy in my behalf but were informed that no appointments could be made for Newhampshire in either of those departments at that time.
“Can you, Sir, grant me an appointment, under these circumstances, in the Army or Navy or a clerkship in any of the offices of Government, or indeed any imployment whereby I can gain a subsistance and be of service to the Country or to an individual. Recommendations can be procured from N.H. if necessary.”
